Kruse Landa Maycock & Ricks, LLC , TWENTY-FIRST FLOOR SALT LAKE CITY, UTAH84111-1124 MAILING ADDRESS: ATTORNEYS AT LAW Post Office Box 4556 TELEPHONE:(801) 531-7090 www.klmrlaw.com Salt Lake City, Utah84145-056 FACSIMILE:(801) 531-7091 March 10, 2011 Board of Directors FX Energy, Inc. 3006 Highland Drive, Suite 206 Salt Lake City, Utah84106 Re:FX Energy, Inc. Registration Statement on Form S-3 Gentlemen: We have been engaged by FX Energy, Inc. (the “Company”), to render our opinion respecting the legality of up to 6,000,000 shares of common stock (6,900,000 shares of common stock if the underwriter’s overallotment is exercised) to be offered and sold pursuant to the registration statements on Form S-3 filed by the Company with the Securities and Exchange Commission (the “SEC”), SEC File No. 333-155718, effective June 29, 2009, and SEC File No. 333-171029, effective December 7, 2010 (together, the “Registration Statement”), as supplemented by the Prospectus Supplement relating to the sale of such common stock, as filed with the SEC (the “Prospectus”). In connection with this engagement, we have examined the following: (1)Articles of Incorporation of the Company, as amended as of the date hereof; (2)Bylaws of the Company, as amended as of the date hereof; (3)the Registration Statement and Prospectus; (4)minutes of the Company’s board of directors and stockholders or written consents of the Company’s board of directors or stockholders in lieu thereof. We have examined such other corporate records and documents and have made such other examination as we deemed relevant.In rendering this opinion, we have assumed: (i)the genuineness of all signatures on all documents not executed in our presence; (ii)the authenticity of all documents submitted to us as originals; (iii)the conformity to authentic original documents of all documents submitted to us as certified or conformed copies; and (iv)the truth, correctness, and completeness of the corporate minute books, stockholder records, and similar information furnished to us, and on which we have relied, are true, correct, and complete.None of the factual matters or assumptions on which our opinion is based is, to our knowledge, false in any respect as it relates to the opinion below. Kruse Landa Maycock & Ricks, LLC is a member of MSI, a network of independent professional firms Kruse Landa Maycock & Ricks, LLC Board of Directors FX Energy, Inc. March 10, 2011 Page 2 Based upon the above examination, we are of the opinion that the common stock to be sold pursuant to the Registration Statement will be, when issued against payment of the purchase price in accordance with the Prospectus, validly issued, fully paid, and nonassessable under Nevada law. This firm consents to being named in the Prospectus included in the Registration Statement as having rendered the foregoing opinion and as having represented the Company in connection with the Registration Statement. This opinion is rendered to you for use solely in connection with the Registration Statement and the consummation of the transactions contemplated therein.This opinion may not be relied on by any other person or used for any other purpose, without the express written consent of the undersigned. Sincerely, /s/ KRUSE LANDA MAYCOCK & RICKS, LLC KRUSE LANDA MAYCOCK & RICKS, LLC KLMR/JRK/vs
